DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2009-0115171, filed on 11/26/2009.
Information Disclosure Statement
The information disclosure statements filed 08/19/2021 and 02/01/2022 have been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-29 of U.S. Patent No. 11,100,881. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claim is anticipated by the reference claim.
The instant application
US Patent 11,100,881 
Claim 1: A display device comprising: 
a display area including a gate line; 

a gate driver electrically connected to the gate line, the gate driver including a plurality of stages and being integrated on a substrate, wherein a stage of the plurality of stages comprises: 


a first transistor including a control electrode electrically connected to a first node, a first electrode electrically connected to a clock signal line to which a clock signal is input, and a second electrode electrically connected to the gate line; 







a third transistor including a control electrode electrically connected to a second node which is different from the first node, a first electrode electrically connected to a first voff signal line to which a first voff signal is input, and a second electrode electrically connected to the second electrode of the first transistor; and 









a tenth transistor including a control electrode electrically connected to the second node, a first electrode electrically connected to a second voff signal line, and a second electrode electrically connected to the first node, 

wherein a voltage level of the first voff signal is different from a voltage level of the second voff signal.
Claim 1: A display device comprising: 
a display area including a gate line; 

a gate driver electrically connected to the gate line, the gate driver including a plurality of stages and being integrated on a substrate, wherein a stage of the plurality of stages comprises: 


a first transistor including a control electrode electrically connected to a first node, a first electrode electrically connected to a clock signal line to which a clock signal is input, and a second electrode electrically connected to the gate line; 

a fifteenth transistor including a control electrode electrically connected the first node, a first electrode electrically connected to the clock signal line, and a second electrode electrically connected to at least one of next stages; 

a third transistor including a control electrode electrically connected to a second node which is different from the first node, a first electrode electrically connected to a first voff signal line to which a first voff signal is input, and a second electrode electrically connected to the second electrode of the first transistor; 

an eleventh transistor including a control electrode electrically connected to the second node, a first electrode electrically connected to a second voff signal line to which a second voff signal is input, and a second electrode electrically connected to the second electrode of the fifteenth transistor; and 

a tenth transistor including a control electrode electrically connected to the second node, a first electrode electrically connected to the second voff signal line, and a second electrode electrically connected to the first node, 

wherein a voltage level of the first voff signal is different from a voltage level of the second voff signal.


The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.” 
Claims 2-29 are recited the same limitation as claims 2-29 of U.S. Patent No. 11,100,881.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1,2,13,14,22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shin et al. (US Pub 2008/0079701 A1).
Regarding claim 1; Shin teaches a display device (a display device, Fig.1) comprising: 
a display area (a display panel 300) including a gate line (gate lines G1-Gn);
a gate driver (a gate driver 400) electrically connected to the gate line (Fig.1), the gate driver including a plurality of stages and being integrated on a substrate (Fig.3, para. [0008], the gate driver 400 comprises a plurality of stages formed on a display substrate), wherein a stage of the plurality of stages (Fig.4 shows a structure of a stage 410) comprises:
a first transistor (a first transistor T1) including a control electrode electrically connected of a first node (a gate electrode of the first transistor T1 is connected to a first circuit node J1), a first electrode electrically connected to a clock signal line to which a clock signal is input (a first electrode of the first transistor T1 is connected to a clock signal terminal CK1 to receive a clock signal CLK1), and a second electrode electrically connected to the gate line (a second electrode of the first transistor T1 is connected to a gate line output Gout(j));

    PNG
    media_image1.png
    333
    636
    media_image1.png
    Greyscale

(Fig.4 of Shin reproduced)

a third transistor (a fifth transistor T5) including a control electrode electrically connected to a second node which is different from the first node (a gate electrode of the fifth transistor T5 is connected to a second circuit node J2), a first electrode electrically connected to a first voff signal line to which a first voff signal is input (a first electrode of the fifth transistor T5 is connected to a first voltage receiving terminal GV1 to receive a first gate-off voltage Voff1), and a second electrode electrically connected to the second electrode of the first transistor (a second terminal of the fifth transistor T5 is connected to the second electrode of the first transistor T1); and
a tenth transistor (a fourth transistor T4) including a control electrode electrically connected to the second node (a gate electrode of the fourth transistor T4 is connected to the second circuit node J2), a first electrode electrically connected to a second voff signal line (a first electrode of the fourth transistor T4 is connected to a second voltage receiving terminal GV2 to receive a second gate-off voltage Voff2), and a second electrode electrically connected to the first node (a second electrode of the fourth transistor T4 is connected to the first circuit node J1), wherein a voltage level of the first voff signal is different from a voltage level of the second voff signal (para. [0012], the first and second gate-off voltages Voff1 and Voff2 have different magnitudes).
Regarding claim 2; Shin teaches the display device of claim 1 as discussed above. Shin further teaches the voltage level of the first voff signal is higher than the voltage level of the second voff signal (para. [0056], the first gate-off voltage Voff1 is higher than the second gate-off voltage Voff2).
Regarding claim 13; Shin teaches the display device of claim 1 as discussed above. Shin further teaches a sixth transistor (a third transistor T3) including a control electrode electrically connected to at least one of next stages (a gate electrode of the third transistor T3 is connected to a next stage Gout(j+1)), a first electrode electrically connected to the second voff signal line (a first electrode of the third transistor T3 is connected to the second voltage receiving terminal GV2 to receive the second gate-off voltage Voff2), and a second electrode electrically connected to the first node (a second electrode of the third transistor T3 is connected to the first circuit node J1).
Regarding claim 14; Shin teaches the display device of claim 1 as discussed above. Shin further teaches a ninth transistor (a third transistor T3) including a control electrode electrically connected to at least one of next stages (a gate electrode of the third transistor T3 is connected to a next stage Gout(j+1)), a first electrode receiving the second voff signal (a first electrode of the third transistor T3 is connected to the second voltage receiving terminal GV2 to receive the second gate-off voltage Voff2), and a second electrode electrically connected to the first node (a second electrode of the third transistor T3 is connected to the first circuit node J1).
Regarding claim 22; Shin teaches the display device of claim 1 as discussed above. Shin further teaches a ninth transistor (a third transistor T3) including a control electrode electrically connected to at least one of next stages (a gate electrode of the third transistor T3 is connected to a next stage Gout(j+1)), a first electrode receiving the second voff signal (a first electrode of the third transistor T3 is connected to the second voltage receiving terminal GV2 to receive the second gate-off voltage Voff2), and a second electrode electrically connected to the first node (a second electrode of the third transistor T3 is connected to the first circuit node J1).
Allowable Subject Matter
Claims 3-12,15-21,23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the nonstatutory double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3, Shin discloses a sixth transistor T6 having a first electrode connected to Voff1 and a second electrode connected to the second electrode of the first transistor T1. However, Shin does not teach that the gate (control) electrode of the sixth transistor T6 is connected to at least one of next stages.
As to claims 15 and 23, Shin fails to teach a sixteenth transistor including a control electrode and a second electrode electrically connected to the first electrode of the ninth transistor.
As to claims 16 and 24, Shin discloses a seventh transistor T7 having a first electrode connected to the second circuit node J2 and a gate electrode connected to a previous stage Gout(j-1). However, the seventh transistor T7 of Shin does not include a second electrode connected to the second node (i.e., a second electrode of the seventh transistor T7 is connected to the Voff1, instead of Voff2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsu et al. (US Pub 2010/0309191 A1) discloses a shift register of an LCD display receiving a first and second bias voltages VSS and VSS’ (Fig.3).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691